Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihara et al. (U.S. Patent No. 5,872,546).
Ihara, in figure 15, discloses:
Claim 15: An antenna comprising: a ground plate (50); and a radiating element (11) standing against the ground plate; wherein the radiating element has an end portion (12), a first radiating element portion (half of radiator 111) shaped planar and a second radiating element portion (half of radiator 112) shaped planar, the first radiating element portion and the second radiating element portion being arranged in common with the end portion, x) of the radiating element is a line passing through the end portion and including a direction of standing of the radiating element, wherein an angle formed by the first radiating element portion and the second radiating element portion is a predetermined angle (90o) when viewed from a direction of the axis.
Claim 16: wherein the first radiating element portion and the second radiating element portion are integrally structured via the axis (fig. 15).
Claim 17: wherein at least a portion which is located on the axis is cut out (41) in at least one of the first radiating element portion and the second radiating element portion, wherein the first radiating element portion and the second radiating element portion are configured to be separated from each other (fig. 15).
Claim 18: wherein the first radiating element portion and the second radiating element portion are plane symmetric to each other across a predetermined plane including the axis (fig. 15).
Claim 19: wherein an angle formed by the ground plate and an outer portion of the first radiating element portion extended from the end portion is an acute angle (fig. 15), wherein an angle formed by the ground plate and an outer portion of the second radiating element portion extended from the end portion is an acute angle (fig. 15).
Claim 20: wherein the radiating element has a self-similar shape with respect to the end portion (fig. 15).
Claim 21: wherein the first radiating element portion has a position farthest from the end portion as an other end, wherein a length between the intersection of the perpendicular line from the other end to the axis and the axis in the first radiating element portion and the end portion is a length of 1/8 or longer of a wavelength of a radio wave at a lower limit of frequency to which the radiating element corresponds (col. 1, lns. 55-58).
Claim 22:  wherein a lower limit of frequency to which the radiating element corresponds is 1 GHz or higher (col. 1, lns. 5-6).
 the predetermined angle is 20 degrees or larger and 160 degrees or smaller (fig. 15).
Claim 24: An antenna device comprising at least two antennas (first antenna corresponds to one half of radiators 111 and 112; second antenna corresponds to other half of radiators 111 and 112) according to claim 15.
Claim 25: wherein each of the predetermined angle of the at least two antennas faces differently from each other (fig. 15). 
Claims 26-33 recite similar features to those recited by claims 19, 21, 24 and 25 and are rejected for the same reasons, as discussed above.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845